 586 DECISIONS OF NATIONAL LABOR RELATIONS BOARD The President and Fellows of 
Harvard College and District 65, Distributive Workers of America, Petitioner. Case 1-RC-13715 May 1 I, 1977 DECISION ON REVIEW AND ORDER On January 15, 1976, the Regional 
Director for Region 1 issued a Decision and Order in the above- entitled proceeding, dismissing 
the petition 
because he found that the unit sought 
by Petitioner did 
not share a 
sufficiently separate community 
of interest 
to justify creating a 
separate unit for them. 
Thereafter, in accordance with Section 102.67 of the 
National Labor Relations 
Board Rules 
and Regulations, Series 
8, as amended, the Petitioner 
filed a timely request 
for review of the Regional Director's decision, 
contending that a substantial 
question of law and policy is raised in 
that the Regional Director's 
decision represented 
a sharp departure from 
official- ly reported Board 
precedent and on substantial factual issues was 
contrary to the record evidence, 
and that the errors seriously prejudiced 
the rights of the Petitioner and the employees whom 
it sought to represent. By telegraphic order dated May 7, 
1976, the Board 
granted the Petitioner's request for 
review. Thereafter, the 
Employer and the Petitioner 
filed briefs on 
review.1 The Board has considered the entire record in this case with respect to the issues under review, including the briefs of 
the amicus curiae, and makes the following findings: 
1. A question 
affecting commerce exists concern- 
ing the 
representation of employees of the Employer 
within the meaning of 
Sections 9(c)(I) and 2(6) and (7) of the Act. 2. The Petitioner seeks to represent a unit of 
approximately 1,192 unrepresen ted clerical 
and technical (including service) employees 
of the Har- vard Medical Area 
Schools-i.e., Harvard Medical School and Harvard 
School of Dental 
Medicine, both of which operate under the faculty of Medicine, 
and the Harvard School of Public Health, operated 
as a separate 
school under the faculty 
of Public Arnicur Curiae briefs were 
filed by: The American Council on 
Education: Association of 
Independent Colleges and Universities in 
Massachusetts; The Trustees of Boston College; 
Brown University; Catholic University of America; College 
and University Personnel Associa- 
tion: Cornell University; Duke University; 
The Johns Hopkins University; 
New York University; Stanford University: University 
of Chicago; University of Pennsylvania; 
C1niversity of Rochester; Vanderbilt Universi- 
ty: and Yale University. 
The term "Medical Area" refers 
to the campus of the three aforemen- 
tioned schools 
which is located approximately 
3 miles from the University's 
main campus. 
"Aner 24 days of hearing, the parties jointly 
moved that the Regional 
Director confine the hearing to the basic issue of the 
appropriate scope of the unit. referred to as 
"Phase I." By the terms 
ofthe mooon: 229 NLRB No. 97 Health. The petitioned-for unit includes employees 
of the Harvard Medical School for 
work at various hospital and research facilities 
which are affiliated with the Medical Area.2 Among the teaching hospitals are Beth Israel, Boston 
Hospital for Women, Children's 
Hospital Medical Center, Peter Bent Brigham Hospital, and the New England 
Deaconess Hospital. 
The research facilities 
include Animal Research 
Center and New England Regional 
Primate Research Center, Center 
for Population 
Studies, Biophysics Research Laboratory, Boston Biomedical Research 
Institute, Shields Warren Radi- 
ation Laboratory, 
Harvard-M.I.T. Program in 
Health Sciences, 
and Research Institute for Medicine 
and Chemistry. The Employer contends that 
only a universitywide unit, encompassing 
all unrepresented clerical and technical (including service) employees employed 
by the University, 
is appropriate. There is no collective- bargaining history for 
the employees in the peti- tioned-for unit, 
and no labor organization 
seeks to represent these employees in 
a wider unit.3 The Employer operates Harvard 
College, Radcliff College, 10 graduate schools, numerous museums, 
a variety of scientific laboratories, and a library 
system which serves all 
of the 
schools and research facilities. The chief executive officer of Harvard is the president of the University. 
He delegates administra- 
tive authority to 
vice presidents for finance, adrninis- tration, government and community affairs, and alumni affairs and development. The president also 
appoints the deans 
of the eight faculties which 
are responsible for 
carrying out the academic functions 
of the Employer. The deans 
are directly responsible 
to the president 
with respect to academic affairs, but deal generally with the vice presidents over adminis- 
trative matters. As of the date of the hearing, 
Harvard employed in excess of 
10,000 employees. Of 
these, 2,169 were teaching faculty; 2,912 were professional, managerial, 
or administrative 
nonfacul- ty oficers; 3,591 were salaried clerical 
and technical (including service) employees; and 1,686 were hourly 
paid employees.4 II]f the unit petitioned for is 
determined to be appropriate, 
the case 
be returned to the Hearing Oflicer 
(Phase 11) for further hearing, the filing 
of briefs and a 
decision by the Regional Director 
on issues of 
unit placement. That if the 
unit petitioned for 
is determined to be inappropriate that 
determination be the decision 
and order ofthe Regional Director under 
Section 102.67@) of the Board's Rules 
and Regulations. The motion 
was granted by the Regional Director 
on May 8, 1975. The hourly paid employees 
are organized by nine unions 
in separate uuiu dicus.~Ji.i employees, malntenancc employees, power 
plant employ- ees, food service employees, 
pol~ce oflicers, bartenders and dining room  THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE 587 The authority to establish wages, job classifica- tions, and working conditions for the entire universi- 
ty is delegated to the 
Central Personnel Office 
(hereinafter CPO). Uniform personnel policies 
are established by the Employer and published in the Salaried Personnel Manual, to 
which strict adherence is mandated. A11 nonteaching positions must 
be listed with the CPO. 
The employing department makes 
the actual hiring 
decision, but the specific terms of the 
offer of employment 
must be 
approved in advance by the CPO. Any exceptions to the application of the 
salary guidelines must 
be requested and justified by the hiring 
department and approved by the 
CPO. Located in the medical area is the Medical Area 
Personnel Office (hereinafter MAPO) which is the 
only branch facility of the 
CPO. MAPO is under the direction of a manager 
with a staff of 
six and carries out a variety of personnel functions only for 
employees in the Medical 
Area. These functions include salary administration, responding to 
inqui- ries regarding employee benefits, development 
and implementation of orientation programs, recruit- 
ment, job advertising, interviewing, 
and reference checking. Application forms for employment 
in the Medical Area are filled out in MAPO 
and copies are retained by that office. MAPO does not have the 
authority to establish job classifications or job descriptions. However, 
when hiring is done in the Medical Area the hiring 
department discusses and settles the exact 
starting salary 
with MAPO. While the department makes the final decision, 
approval must be obtained from MAPO, not 
the CPO, 
prior to 
any offer of employment. Ekfore the employee is added to the payroll, the 
CPO must verify that the 
job classification conforms to the 
posted job descrip- tion, that 
the salary conforms to the salary 
program, and that aff~rmative action job listing requirements 
have been 
met. The CPO 
has an employee relations division which 
is responsible for 
the handling 
of employment 
problems. The first step in review of employment problems is an informal grievance procedure. 
The employee must discuss the problem 
with her or his supervisor and, when necessary, 
with higher levels of supervision, department personnel representatives, 
or a representative of the CPO employee relations 
division. The record 
shows that, while some minor matters are handled 
by the branch staff, MAPO usually refers 
informal grievance matters to 
the CPO employee relations division. The second step in review of employment problems 
is a formal procedure which is 
followed only 
after the informal review has failed to solve the problem. The employees, employees 
engaeed in composition work, employees engaged in omet snd related w~rk,' .%d bindery and shipping 
employees. (Ihe last three are craft units located 
in the Harvard 
University Priming Oficc.) employee may 
obtain review by the dean or 
administrative department head 
and the director of personnel. Further review may 
be obtained by a three-member panel consisting 
of one member selected by the 
employee, one by the 
dean or administrative department head, 
and one who is chosen by the other two members. 
MAPO plays no role in the formal review procedure, other than referring the problem 
to the CPO. 
As stated above, the Petitioner contends that the 
clerical and technical (including 
service) employees employed by the Harvard Medical Area Schools 
constitute a 
unit appropriate for the purpose of 
collective bargaining. 
The Board indicated in 
CorneN University, 183 NLRB 329 (1970), that traditional 
principles for 
determining appropriate bargaining units would 
be applied to universities operating several facilities. 
These principles include consider- 
ation of such 
factors as the 
geographical location 
of the facilities in 
relation to each other, differences or similarities m skills and functions of 
the employees, the extent of employee interchange, degree 
of interdependence or autonomy 
of the plants, centrali- zation of management particularly 
in regard to labor 
relations, and prior bargaining history. In consider- ing these factors, the Board's task 
is not to determine whether the petitioned-for unit 
is the most appropri- ate. Rather, it is to 
determine whether the petitioned- for unit 
is appropriate for purposes of collective 
bargaining5 We find, 
on examination of the entire 
record in light of these factors, 
that a unit consisting of all 
clerical and technical (including service) employees 
employed by the Harvard Medical Area Schools 
constitutes an identifiable group of employees 
with a sufficiently separate community of interests 
to warrant their representation in a separate 
unit. The Medical Area has a separate 
identity from the 
rest of 
the University in 
that it is geographically distinct. It is located approximately 
3 miles from the University's main 
campus and consists of 
a cluster of nine buildings 
which span some 
four blocks. 
The Harvard Medical School occupies 
seven buildings- four laboratories, the 
administration building, Van- derbilt Hall, and the Library 
of Medicine. 
The Harvard School of Public Health 
and the Harvard School of Dental Medicine occupy 
two buildings adjacent to the Medical School. 
There are six other medical institutions within 
six blocks of the three 
Medical Schools-Boston Hospital for 
Women, Peter Bent Brigham Hospital, Children's Hospital 
Medical Center, Children's Cancer Research Foun- dation, New England Deaconess 
Hospital, and Leland SfanfordJr. Universirv. 194 N1-4B 1110, 121 1 (!5)72).  588 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
Shields Warren Radiation 
Laboratory. Thus, al- though the Medical Schools 
are not operated 
as a separate administrative unit, 
they share a 
campus apart from the rest 
of the University and constitute 
a single entity identifiable 
as the "Medical Area." While 90 percent 
of the employees 
of the Medical 
Area schools 
work in those schools, 
10 percent of the employees work in hospitals 
or research facilities 
which are related and/or affiliated to the schools, but are located at varying distances from the Medical 
Area. Some are on its immediate periphery such 
as Shields Warren Radiation Laboratory, Boston HOS- pita1 for Women, Peter Bent 
Brigham Hospital, Children's Hospital Medical Center, 
and New England Deaconess Hospital. Others, such 
as the Harvard-M.I.T. Program in Health Sciences 
and Research Institute for 
Medicine and Chemistry, are 
in Cambridge. Two facilities, 
at which approximately 68 Medical Area employees 
work, are Animal Research Center and New England Regional 
Pri- mate Research Center, 
which are located in 
South- boro, Massachusetts, 22 miles from the Medical Area. The Employer argues that by including employees 
who work at related facilities outside 
of the Medical Area, particularly those in 
Southboro, Massachu- setts, the Petitioner seeks a 
unit which does not have 
geographical integrity. We disagree. 
The great majority of employees in the petitioned-for 
unit work in the Medical 
Area. Only a minority 
of employees work outside the 
area and those employees 
are linked to the Medical Area by the fact that 
they are on the budget of the Medical Area Schools, their 
work is 
medically oriented like 
that of employees located 
in the Medical Area, 
and they are under the jurisdiction of MAPO. The inclusion of a small 
number of employees who 
are geographically separated from, 
but who have significant links 
with the majority 
of employees in 
the proposed unit, 
does not destroy the 
validity of finding a 
separate unit based, 
in part, 
on geographical considerations. 
The work of 
the employees in 
the Medical Area 
and related facilities differs from 
that performed by other clerical 
and technical employees 
in the Univer- 
sity in that it is primarily medically oriented. 
Although the work in the Medical Area involves 
skills and functions similar to those in other schools and departments of the University, there 
are some important distinctions. The unit sought within 
the Medical Area consists 
of 40 percent technical, 
46 percent clerical, and 14 percent service employees, 
whereas the unit within 
the rest of the University 
consists of 8 percent technical, 
87 percent clerical, 
and 5 percent service employees. 
The substantially higher percentage 
of technical e~n~loyeob in ;;LC Medical Area underscores 
the fact that, whereas other areas of the University may be involved in scientific research, there 
is a concentration of this type of 
work in the Medical Area 
which gives 
it a 
distinct character. 
A relatively small 
number of transfers occurs 
with respect to Medical Area 
employees. Of 249 transfers of salaried supporting staff employees between 
schools and major departments in the University 
during a recent 
2-1/2-year period, only 49 were between schools in the Medical Area 
and other schools or departments. There is no evidence whatever of temporary interchange of employees between the Medical Area 
and other university 
schools or departments. The Employer itself gave 
recognition to the separate character 
of the Medical Area 
by establish- ing MAPO. Although there 
are numerous colleges, graduate schools, museums, 
and research facilities 
in the University, only 
the Medical Area has its 
own branch of the personnel 
office. Furthermore, MAPO 
is not a branch 
office which 
may be used by 
any university employee, 
as is often the 
case with satellite offices. Instead, it serves only the employees em- ployed by 
the Medical Area Schools 
and their related 
facilities. Although orientation programs for employ- ees in 
the Medical Area 
are available through 
the CPO, MAPO develops 
and implements orientation programs exclusively for Medical Area personnel. 
Hiring departments in the Medical Area 
need only get prior approval 
of offers of employment from 
MAPO, whereas other departments 
in the University must get such approval from 
the CPO. Unlike 
persons seeking employment 
in other areas 
of the University, those seeking employment 
in the Medical Area may apply directly 
to MAPO and 
be inter- 
viewed at the branch ofice. Although the application form is thereafter sent 
to the CPO, a copy is retained 
on file at MAPO. While the major work problems of all university employees 
are referred to the 
CPO, the employees in 
the Medical Area have the unique 
opportunity to bring minor work-related problems 
to MAPO for resolution. 
The very existence of MAPO, then, indicates the 
Employer's recognition of the fact 
that employees in the Medical Area and its related 
facilities have a 
separate community of interest. The Employer, however, 
contends that 
a finding 
that the petitioned-for unit 
is appropriate would give controlling weight to the Petitioner's extent 
of organization in 
contravention of Section 9(c)(5) of the Act. We 
disagree. Our conclusion here is based 
upon such traditional 
factors as the geographical separation of the Medical Area, the absence 
of interchange between employees 
of the Medical Area 
and other 
university schools 
or departments, the distinct meGi~d oiientdtioll ui the employees, the separate supervision of the employees, 
the separate 
 THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE 589 hiring of employees, 
the existence of a separate 
personnel office 
to serve the Medical Area employees 
exclusively, and the lack of 
prior bargaining 
history. Therefore, even if we 
consider the extent 
of organiza- tion by the 
Petitioner-a factor which we may consider together 
with other factors6 -it is clear that we are not giving it controlling 
weight.7 Accordingly, we find that 
the following employees 
constitute a separate 
appropriate unit for 
the purpos- es of collective 
bargaining within the 
meaning of 
Section 9(b) of the Act: All of the clerical 
and technical (including 
service) employees employed by 
the Schools which make 
up Harvard's Medical 
Area-Har- vard Medical School, 
Harvard School of 
Dental Medicine. and the School 
of Public Health- including employees of 
the Harvard 
Medical School who work at the 
following research 
facilities which are affiliated with the Medical School: Animal 
Research Center, New England Regional Primate Research Center, Center 
for Population Studies, Biophysics Research 
Labora- tory, Boston Biomedical Research 
Institute, Shields Warren Radiation 
Laboratory, Harvard- 
M.I.T. Program in Health Sciences, and Research Institute for Medicine 
and Chemistry. As stated above, 
the Regional 
Director for Region 
1 granted a joint 
motion by 
the parties 
to continue the hearing 
in the instant case with respect to the 
issues of unit placement. We therefore 
remand this matter to the 
Regional Director for the purpose of conducting such hearing 
an$ determining the unit 
placement of certain 
employees and/or categories of employees. ORDER It is hereby ordered 
that the above-entitled matter be, and it hereby is, 
remanded to the Regional Director for Region 
1 for the 
purpose of conducting NL.R.B. v. Meiropoliton Li/e Imuronce Co.? 380 US. 438, 44142 ( 1965); Merropoliran Li/e Insurance Company ( Woonsochw, R. I.), 156 NLRB 1408, 1413 (1966). ' It is apparent from the attached dissent that there is no dispute about the facts underlyng this decision, 
and little difference over 
the applicable principles. Rather. the only 
difirence is in the interpretation 
and significance to 
be accorded these facts 
and the conclusions 
to be drawn therefrom on the basis of well-established principles 
which the 
Board has 
heretofore followed in cases of 
this kind. This type 
of d~sagreement is frequent and to be expected in highly detailed factual situations, 
as Board Members reach their individual evaluation 
of the 
facts. Our colleagues' conclusion. and their asserted distress. that this decision represents 
a departure-indeed a "highly undesirable departurev-from Board prece- 
dent regarding appropriate bargaining units for nonprofessional employees 
of universities therefore seems 
unfounded. Our 
colleagues cite 
no Board precedents from which 
this decision allegedly departs. Nor 
do our . .cdltdguc-s ixph;n thpv fp-r lhnf this deci5ion wJ1 "only further enacerhate the already unstable state 
of labor relations 
on our 
Nat~on's campuses." Indeed, we have no evidence of record or any other 
knowledge that the 
such further hearing as may be necessary to determine the unit placement of 
certain employees and/or categories of employees and for such 
further actions as may be consistent with 
this Decision on Review and Order. MEMBERS PENELLO and WALTHER, dissenting: We disagree with our colleagues' 
determination that a 
unit limited 
to employees who (1) constitute about one-third of Harvard's approximately 
3,600 salaried clerical 
and technical (including service) 
employees and (2) are employed in only 
3 of the University's 10 graduate schools, each of which deals 
with the University as a separate 
entity, is appropri- ate. In our judgment, the Regional Director was clearly correct 
in dismissing the petition on the basis 
that the 
employees sought 
"do not 
share a sufficient- ly special community 
of interests which would justify 
creating a separate unit for 
them." Today's decision represents nothing 
short of Board sanctioning 
of piecemeal department-by-department organizing of nonprofessional employees on campus-a result 
which on this record, 
we submit, is consistent with neither Board precedent nor 
with sound collective- bargaining principles.8 The Petitioner seeks to represent 
the salaried clerical, technical, 
and service employees who 
are employed in Harvard's "Medical 
Area." The parties, with the consent of 
the Regional Director, have 
agreed that this phase of 
the proceeding should be 
limited to determining appropriate unit scope. 
By way of background, ever since the Board's 
assertion of jurisdiction over colleges and universities in 1970,g we have sought in determining issues 
of unit scope on campus to join together all employees 
who share a 
common interest in working 
conditions into a unit which coincides 
with a recognizable adrninistra- tive, geographical, 
or operational subdivision of 
the employer.10 In determining whether a unit 
which is 
less than universitywide in scope 
is appropriate, we have historically examined several relevant 
factors. present state of labor relations 
on our campuses is unstable. Certainly, 
we have no basis for believing 
that our decision 
will exacerbate this hypothetical condition. 
a Our colleagues in the majority seek to camouflage 
the legal 
and factual deficiencies in their decision 
by implying that their differences 
with us amount to nothing more than routine disagreement over 
a proper "evaluation of the facts.'. We do not view our differences with the majority 
as being quite so superficial. 
For, as we shall indicate below, the record 
evidence-particularly that which the majority advances 
(i.e., "evalu- ates")-simply will not support a 
reversal of the Regional Director. 
It is, therefore, not that 
our "evaluation of facts" requires sustaining the Regional 
Director, but rather any evaluation 
of the facts-including 
that of the majority-requires such 
a result. 9 Cornell University, 138 NLRB 329 (1970). lo For a 
thorough discussion of 
the factors which 
the Board relies upon in determining appropriate bargaining unils at colleges and universities. see Kennedy. "Educators' Role 
In Educaing the NLRB: ~equirement<f-a Complete Record," 
I Journal of College and University Lnw 305 (1974). 
 590 DECISIONS OF 
NATIONAL LABOR RELATIONS BOARD First, in order to minimize interference 
with existing bargaining relationships, we ascertain whether or not 
there has been a prior 
history of bargaining 
either for the employees sought to be represented 
or for other employees with whom they 
work." Secondly, we seek to determine the extent to which administrative policies-particularly those relating to labor relations and employment matters-are centralized 
in the university administration or decentralized among the various campuses, 
departments, or schools. 
Particu- lar emphasis is given to the question of centralization because, to the extent 
that policies concerning employee working 
conditions are centralized, mean- ingful bargaining at the campus or 
departmental level is largely an empty gesture.'* In addition to bargaining 
history and administra- tive centralization, we also consider the 
nature of the 
work performed by the employees sought 
to be represented and the skills 
which are required to perform that work. Job functions and skills are prime determinants of community of interest, and in order to avoid fragmented bargaining 
units it 
is important to group together all employees who 
are performing essentially similar 
functions utilizing similar 
skills. With these principles firmly 
in mind, it might well be appropriate for us at this point to recite the record 
evidence which compels us 
to find that the unit sought by Petitioner is too limited in scope to be considered appropriate for purposes of collective 
bargaining. However, 
we would be hard-pressed to improve upon the 
Decision and Order issued by the Regional Director. In our judgment, the 
Regional Director has thoroughly analyzed 
the relevant 
evidence in this lengthy 
record, has completely examined appropriate Board precedent, 
and has skillfully applied 
that precedent to the facts in reaching a result which 
we find to be virtually 
unassailable. For this reason, 
we have elected 
to attach pertinent parts of 
the Regional Director's 
Decision and Order hereto 
as an appendix. Instead of reiterating 
what the Regional 
Director has already so persuasively said, however, we think it 
more instructive 
to examine the 
reasons proffered 
by our colleagues for reversing him. 
For, when their conclusions are compared with the 
facts which they offer in support thereof, it becomes even 
more apparent that the Regional Director 
has reached the 
only appropriate conclusion. At the end of their 
opinion, the majority refers to 
seven "traditional factors" which they rely 
upon in reversing 
the Regional Director. We shall analyze them in 
order. l1 Cf. Claremonr University Center. 
Claremont Men's College, Homey Mudd College, Pirzer College, Pomona College, 
and Scripps College, known 
ar The Claremont Colleges, 198 NLRB 811 (1972); Yale Untversiy, 184 NLRB 860 (1 970). 1. Geographical separation of the Medical 
Area As noted, the petition herein 
seeks to represent salaried employees employed in 
Harvard's "Medical Area." This area 
is located in'the Roxbury section of Boston approximately 
3 miles from the main campus, and consists of 
Harvard's Medical School, School 
of Dental Medicine, and School of Public 
Health. In 
addition, the 
area is also said to 
include five teaching 
hospitals and eight research facilities. 
The majority concludes that the medical schools 
and related facilites "share 
a campus apart 
from the rest of the 
University and constitute a 
single entity 
identifiable as the 'Medical Area.' 
" The evidence simply does 
not support 
this conclusion. While 
it is true that the medical school buildings 
are all located 
within a span of 4 
blocks, and 6 of the 13 related facilities are located within a 6-block area surround- 
ing the medical schools, 
the remaining 
5 facilities are located several 
miles away in other parts of Boston. 
In fact, 2 
facilities employing 68 individuals sought 
to be represented are located in Southboro, Massa- chusetts, approximately 
22 miles from the Medical Area. Given the fact 
that the employees included within 
the petitioned-for 
unit are spread throughout the 
city of Boston-and indeed 
throughout the entire 
Boston metropolitan area-the majority 
cannot persuasively rely upon geographical separation as a basis for 
finding a community of interest among the employ- ees sought. Whatever other reasons may exist for 
creating a community of interest, 
geographical separation may not 
be included among them because the petitioned-for employees, 
quite simply, are not geographically separate. 
2. Absence of interchange 
between employees of 
the Medical Area and other 
University schools 
or departments 
As with the purported 
geographical separation, the 
majority's contentions with respect to transfers are simply not borne 
out by the facts 
which they themselves recite. 
Our colleagues note that "[olf 249 transfers of salaried 
supporting staff employees 
between schools 
and major departments in the University during a recent 
2-1/2-year period, only 49 
were between schools 
in the 
Medical Area 
and other schools or departments." These figures establish 
that, of all 
the permanent transfers between schools 
and departments universitywide during the control peri- od, 20 percent were either into or out of the 
Medical Area. While these figures 
may indicate 
that perma- l2 Compare Cornell University, supra, with Claremonf Colleges, supra.  THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE nent interdepartmental transfers 
of clerical, techni- cal, and service employees 
at Harvard 
are infrequent, 
we think the fact that one 
in every 
five such transfers involves Medical Area personnel is hardly a strong 
argument for finding 
that the 
Medical Area person- 
nel share a community 
of interest separate and 
apart from their colleagues in 
other areas 
of the University. 
3. Medical orientation 
of the employees 
Our colleagues in the 
majority discuss "medical 
orientation" in terms of analyzing the 
skills and functions of the requested 
employees. However, 
as they are forced to acknowledge, "the 
work in the Medical Area [performed 
by the employees in question] involves skills 
and functions 
similar to those in other schools 
and departments of the University." They contend, however, that in spite 
of this rather crucial finding there 
are "some important distinctions." These distinctions 
are that 
the work is 
"primarily medically oriented," 
and there exists a larger percentage of technical employees and a smaller percentage of clerical employees in the Medical Area than 
in comparable research depart- ments in the University. Such differences, they 
argue, provides the Medical Area with 
a "distinct charac- tnt " Lb,. Since the 
majority does not expound 
upon what they mean by "distinct character" 
and "medically oriented," we are left to speculate as to precisely what these terms mean. In analyzing the concept'of "medical orientation," 
it is important to 
note that the employees here sought 
to be represented are not 
in any way medical "specialists," such as doctors, nurses, anesthetists, and so forth. Rather, 
they are clericals, librarians, research technicians, and key- punch operators-individuals 
whose skills are readily transferrable to virtually any 
discipline. The record indicates, for 
example, that the techniques, proce- dures, and equipment utilized by research techni- cians throughout the University 
both within and without the Medical Area 
are similar. With respect to clericals, those in the 
Medical Area, 
as elsewhere, perform the usual secretarial functions, 
work at desks, type manuscripts and correspondence, take 
dictation, order 
supplies, etc. Similarly, the 
Medical Area library assistants sought 
to be represented 
maintain serial record 
files and index, catalogue, 
shelve, and purchase books 
in the 
same fashion 
as librarians throughout 
the University. Precisely the same situation pertains 
with respect to other employ- ees sought to 
be represented. In view of the 
above, it 
is evident that the essential nature ot' the work performed by the employees 
sought to be represented in 
the Medical 
Area, as well as the skills which 
are required to perform their 
responsibilities, are virtually identical 
to employees in the same classifications employed 
in other areas of 
the University. Given this similarity 
in work func- tions and skills, we give little-weight to the fact 
that the work may 
be medically oriented or 
the fact that the medical area may have proportionally more 
technicals than clericals than other departments. 
Camed to itslogical extreme, the majority's rationale would presumably result in finding other 
units of employees appropriate on the basis 
that their work is economically oriented, sociologically oriented, legal- ly oriented, etc. In our view, it is the nature of the work and the skills -required which creates a 
community,of interest-not its academic orientation. 
4. Separate supervision We find it particularly 
puzzling that the majority 
relies upon this factor in 
reversing the Regional Director in view of the fact that 
it is nowhere discussed in their opinion. While our reading of the record indicates that the supervisors in 
the Medical 
Area do indeed have the power to affect the employment relationship 
with respect to decisions pertaining to hiring, firing, etc., supervisors through- 
out the entire University 
possess this same 
authority. In any event, such 
authority is exercised strictly within established university guidelines. 
Accordingly, we find little justification in 
relying upon this factor as a basis for concluding 
that t question interest. We have elected to discuss ,these two 
factors together because 
both relate 
to the effectuation and implementation of personnel. policies. As we noted earlier, the extent 
to which such poKcies are centralized or decentralized is probably the most important single criterion in determining whether a 
particular group of employees is entitled to separate representation. The record evidence with respect to centralization of personnel policies. is nowhere more clearly 
articulated than 
in the majority op colleagues st&: The authority 
to establish wages, job classifica- tions, and working conditions for 
the entire niversity is delegated to the Central Personnel 
fice (hereinafter CPO). Uniform personnel 
policies are established by the Employer 
and  592 DECISIONS OF NATIONAL LABOR RELATIONS BOARD published in the Salaried Personnel 
Manual, to which strict adherence 
is mandated. All non- teaching positions 
must be listed with the CPO. The employing department makes the actual 
hiring decision, 
but the specific terms of the offer 
of employment must be approved 
in advance by 
the CPO. Any exceptions 
to the application of the salary guidelines must 
be requested and justified by the hiring department and approved by the CPO. As this 
quotation so clearly illustrates, virtually all 
university employees' 
wages, hours, and terms and conditions of employment-the very "stuff' of collective bargaining-is formulated and implement- ed by the Central 
Personnel Ofice (CPO). In 
view of this evidence, our colleagues 
are forced to admit that "the Medical Schools 
are not operated as a 
separate administrative unit." Indeed, the "Medical 
Area" is comprised of basically three separate schools, 
each of which deals with the University on its own, 
in the same manner as 
all other schools, and each of which does its own individual hiring. 
The majority attempts to dilute the importance 
of this factor 
by pointing out that, unlike any other department 
at the University, 
the Medical Area 
operates under 
a "Medical Area Personnel Ofice (hereinafter MAPO)." However, based upon the 
facts set forth 
in the majority opinion, described below, 
it is clear that MAPO 
lacks autonomy and that it functions essentially 
as a satellite of the CPO in implementing centrally 
devised policies. The majority's description of 
MAPO's responsibili- ties is divided into three main 
areas: (1) recruitment, (2) grievance 
adjustment, and (3) training. With respect to recruitment, the 
majority indicates 
that "[ulnlike persons seeking employment 
in other areas 
of the University, those seeking employment 
in the Medical Area may apply directly to MAPO and be interviewed at the branch office." The majority is literally correct, for, beyond conducting interviews 
and processing applications, 
MAPO has 
virtually no role in the hiring process. Application forms pro- 
cessed through MAPO are forwarded to 
the CPO with only a copy being retained 
in MAPO files. As 
is true throughout the 
University, the 
actual hiring decision is made at the departmental level. Our colleagues imply 
that, whenever a decision 
to hire within the Medical Area 
is made, prior clearance is required from 
MAPO but not from the CPO. 
In the very next sentence, however, the majority acknow- 
ledges that Scfare any employee can be added to the university payroll, the 
CPO must verify that: (1) the job classification conforms 
to the posted job descrip- tion, (2) 
the salary conforms 
to the salary program, and (3) the affirmative action job listing requirements 
have been 
met. Similarly, the majority argues 
in one 
breath that the hiring 
department must "discuss and settle" salary requirements 
with MAPO, and then in the next breath acknowledges that MAPO has 
no authority to 
approve an 
exception to the salary guidelines devised 
by the 
CPO. In view of these 
conflicting statements, 
we find the majority's conclu- 
sion that "[hliring departments in the Medical Area 
need only get prior approval of offers of employment 
from MAPO, whereas 
other departments 
in the University must 
get such approval 
from the CPO" to be at best misleading 
and at worst just plain wrong. With respect to the adjustment 
of grievances, our colleagues state that 
"[wlhile the major work prob- 
lems of all university 
employees are referred to the CPO, the 
employees in 
the Medical Area have the unique opportunity 
to bring minor work-related problems to MAPO for 
resolution." In spite of this bold assertion, evidence cited 
by the majority elsewhere in its opinion clearly establishes 
that MAPO has 
no independent authority 
with respect to 
the adjustment 
of grievances. They note, 
for exam- ple, that the CPO has 
an employee relations division 
which is 
"responsible for the handling 
of employ- ment problems." The initial step in resolving an employment problem 
involves what the majority terms "an informal grievance procedure" 
in which the employee discusses 
the problem with supervision. With respect 
to MAPO's role in such "informal" procedures, the majority 
states "while some minor 
matters are handled by 
the branch staff, MAPO usually refers informal grievance matters to the CPO employee relations 
division." Precisely what 
"minor matters" are handled by 
MAPO is left to 
our imagination by the majority, 
but the Regional Director cites 
as an 
example of such matters 
"advising a supervisor 
on how to word a warning 
letter." The second step in reviewing 
employment prob- lems is described by the majority 
as a "formal procedure" involving 
appeals to deans, administra- 
tive department heads, the 
director of personnel, or to a three-member 
review panel. As the majority 
is forced to admit, "MAPO plays 
no role in the 
formal review procedure, other than refemng the problem 
to the CPO." In our judgment, the 
miniscule role 
which MAPO plays in the processing 
of employment problems hardly constitutes the "unique opportuni- 
ty" which the majority would have us 
believe. To the contrary, the very evidence cited 
by the 
majority leads to 
the inescapable conclusion that, 
as with the hiring process, 
MAPO's role is cofineil to the mere channeling of employment problems 
to the appropri- 
ate CPO officer or other university official who alone 
has the authority to make an adjustment.  THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE 593 Finally, our colleagues argue that MAPO develops and implements orientation programs 
exclusively for Medical Area personnel. 
While it is true that 
MAPO personnel do conduct orientation programs for 
new Medical Area 
employees, it is also true that 
the CPO 
conducts courses 
in such areas as career develop ment, clerical skills, 
basic education, and 
supervisory training-areas pertaining to the basic 
skills which the employees in question require 
to effectively perform their responsibilities. 
Indeed, according 
to the Regional Director, during 
a recent period a full 
17 percent of the individuals participating 
in the CPO training programs 
were employed in the Medical Area. When viewed in light of the very evidence relied 
upon by the 
majority, the correctness 
of the Regional 
Director's conclusion that MAPO operates essential- 
ly as a "satellite 
of the 
CPO" without autonomy 
and independent authority is obvious. As the majority 
itself is forced to concede, MAPO's role is limited to the routine administration in the 
Medical Area of personnel policies and guidelines which 
are centrally 7. Prior bargaining 
histo The majority accurately points 
out that there 
is no prior history 
of bargaining amwg the employees encompassed by the instant petition. As the majority 
notes, however, 
all of the University's hourly paid 
employees, including many 
assigned to the Medical Area, are represented. They have been organized 
by nine unions 
in separate units 
which, with 
the exception of three craft 
units located in the printing 
ofice, are universitywide in scope. Thus, many employees assigned to the Medical Area who 
work side by 
side with 
the employees sought 
to tie represented herein 
are already represented 
on a 
universitywide basis. Today's decision constitutes the 
first time 
that Harvard 
employees have been permit- ted to organize on 
a strict departmental 
basis. In our judgment, existing patterns of bargaining at educa- tional institutions should not 
be disrupted in the absence of compelling reasons to 
do so.13 There is, as the above analysis so 
clearly indicates, 
absolutely no justification for such 
a departure from prior bargain- 
ing patterns in this case. 
In sum, we find the majority's 
opinion to be both distressing and bewildering. Distressing because it 
represents a dramatic and highly unaesirabie depar- ture from Board precedent regarding 
appropriate bargaining units for nonprofessional 
employees on campus. The proverbial crack in the 
dam has 
now appeared and 
we can look forward 
to the &evitable flood of petitions seeking to iepresent employees on an individdcampus, department, or school bas$- all of which will constitute an unwarranted splinter- 
ing of employees and only further exacerbate 
'the already unstable 
state of labor relations on our Nation's campuses. In addition to being 
distressed, we are also bewildered because 
virtually all of the evidence which the majority recites in their decision 
points towards an inordinately high dejree of centralization at Harvard. Not only personnel policies, but ac- counting, auditing, financial 
management, mainte- nance services, and health services, to name but 
a few, are also formulated and 
implemented on a centralized basis. Given this, and given the fact that 
the majority acknowledges that the nature of the work and skills of the 
employees sought 
to be represented are identical 
to those of 
employees in similar classifications 
elsewhere throu&out the University, the majority has actually made out 
a strong argument for 
affmi'ng the Regional 
Director's conclusion that the Medical Area 
clerical, technical, 
and service employees 
do not 
enjoy a 
separate community of interest. We 
are thus left to specdate why they reverse him. A .-. . In view of the foregoing, we would affi the Regional Director and dismiss the petition herein. 
'3 Cf. Cbremom Collegec, suprq Yak Unwersity. mpn , * APPENDIX , , The president ind ~ell~ws.of ~arvard College (Harvard herein) is a private, non-profit institution 
of higher education, founded in 1636 and opemting under a corporate charter, granted by the General 
C&rt of the Massachusetts Bay Colony, since 1650. It operates Harvard College, ten graduate 
level schools, various museums and other departments, primarily in Cambridge and several sections of Boston, Massachusetts. - Petitioner, after 
several amendments 
to its- petition, based upon evidence 
developed on the record; ultimately 
seeks to reprkerlt a unit of approximatelyJ 1192 employees of Harvard at its "Medical Area-6 and at certain facilities related to the medical area, 
who are all ''salaried supprt- ing staff'' in the general 
classifications of clerical and technical (including 
service) employ?. . - More specifically, Petitioner 
would include in 
its unit 447 clerical, 380 technical and 133 service employees, charged 
5 All figures herein are approximate, 
as the record is replete 
wish numerous charts 
and graphs based on differing 
dates There is no spec~fic geographical or administrative entity known as the "Mecilcal Area," aAd ils confrzes tire m~s Aaniy &iud hi thi ::-xi However, as used herem, the "Medical 
Area" refers primarily to Harvard Medical School and Haward School of Medicine, both of which togelher operate under the Faculty of Medicine. and the Hanard School of PubIic (Continued)  594 DECISlONS OF NATlONAL LABOR RELATIONS BOARD to the payrolls 
of the three schools 
in the medical 
area, in 70 job  classification^.^ In addition, it would include 122 employees in four classifications which Harvard contends 
should be excluded from 
any unit found 
appropriate.8 Petitioner would also include 
110 employees (none of whom are in the four disputed classifications) 
who work 
at facilities "related" to the medical 
area, including Harvard owned facilities: Animal Research Center 
and New England Regional Primate Research Center 
(Southboro, Massachusetts) and Center for Population Studies (Cam- 
bridge); and including non-Harvard owned facilities: Biophysics Research Laboratory, 
Boston Biomedical Re- search Institute 
and Shields Warren Radiation Laboratory (all in Boston) and Harvard-M.I.T. Program 
in Health Sciences and Research Institute for Medicine 
and Chemis- try (both in Cambridge). Alternatively, Petitioner 
is willing to go to an election if the unit also includes some 
142 employees working at 19 affiliated hospitals, five of 
which are in the neighborhood 
of the medical area and 
the balance 
of which are generally in Boston or within a radius of a few miles of Boston. Harvard contends that an appropriate unit would 
be "All regular full-time 
and regular part-time salaried clerical 
and technical (including 
service) employees of the University 
employed in Massachusetts, but excluding all other 
employees, all officers 
of the University, employees in 
existing bargaining units, professional employees, 
confi- dential employees, managerial employees, casual employ- 
ees, seasonal employees, 
and guards and 
supervisors as 
defined in the Act." 
Of a total complement 
of some 10,358 employees of Harvard, 2169 are teaching faculty; 
2,912 are non-faculty oficers, including professional, managerial 
and administrative employees, 
and 1686 are hourly paid employees substantially all 
of whom 
are presently repre- 
sented in nine collective bargaining units. 
The University- wide unit contended 
to be 
appropriate by Harvard includes 3,591 salaried supporting staff. Historically, Harvard voluntarily subscribed to 
the collective bargaining concept, beginning 
in 1938. Since that time through voluntary recognition, 
state processes and Board procedures, there have developed nine units, 
presently covered 
by collective bargaining agreements 
with the following unions in the following units: 
Harvard University Employees Representative Association, 
570 custodial employees, of whom 
50 are 
assigned to the Medical Area; 
Maintenance Trades 
Council, 353 mainte- nance employees, of whom 
29 are assigned to the Medical 
Area; Harvard 
University Police Association, 54 police 
officers, of whom 6 are assigned to the Medical 
Area; Local 877, Operating Engineers, 
25 power plant employees, all assigned 
to the power 
plant which is 
located in the Medical Area; Local 
186, Cooks and Pastry Cooks 
Health, operated 
as a separate school under 
the Faculty of Public Health. 
There are a number ofhospital and research facilities with which Harvard is 
afliliated in the immediate neighborhood 
of the three schools. ' The parties stipulated that all 
of these salaried supporting staff 
job classilica tions are clerical or technical 
(including service) classifications and 
that the employees in such classifications 
are either clerical or 
technical (including service) employees. 
The four classifications are Research Assistant 
11, Business Program- mer I, and Scientific 
Programmer I and 11. As this involve. 11n;t ylsc~vne"t issues, the taklng of evidence and determination 
was deferred 
to Phase 11. (See fn. 34 supra.) Association, 595 food service employees in dining halls, of whom 18 
are assigned to Vanderbilt 
Hall in the Medical Area; Locals 186 and 277, Waitresses Union and 
Local 34, Bartenders and Dining Room Employees jointly represent 
33 employees 
at the Faculty Club in Cambridge. The following unions represent the following employees 
in units more limited in scope: Boston Local No. 
13, International Typographical Union, 
17 employees engaged in composition work; 
Local 300, Graphic Arts Internation- al Union, 24 employees engaged in offset and related work; 
Graphic Arts International Union, 
Local IGB, 10 bindery and shipping employees. These craft units 
are all located 
in the Harvard University Printing Office 
in the Allston section of Boston. However, there 
is no prior bargaining 
history regarding either the employees 
in the unit Petitioner seeks or in that 
which Harvard contends 
is appropriate. Neither Petitioner 
nor any other union seeks 
to represent employees 
in the more comprehensive unit 
contended to be appropriate 
by Harvard. Harvard relies on 
Murray Corporation 
of Americq 101 NLRB 313, in support of its contention that 
the history of 
bargaining among employees other 
than those in the unit sought should 
be considered as a persuasive factor 
in determining the appropriateness 
of the unit petitioned for. 
This factor has been considered and 
given some weight in 
George Washington 
University, 191 NLRB 151, 152, 
and Yale University. 
184 NLRB 860,862, 
but has also been held 
to be not of controlling significance. 
Michigan Bell 
Telephone Company, 192 NLRB 12 12, 12 13, fn. 2. Ultimate fiduciary, financial 
and operating responsibility 
for the entire University 
is vested in the "Corporation"9 with limited approval 
of the Board 
of Overseers required in 
certain policy matters. Ordinary administrative authority 
is delegated by the President 
to four vice-presidents in 
charge, respectively, of finance, administration, 
govern- ment and community affairs, 
and alumni affairs 
and development. The President, as chief executive officer, is a member of the faculties of 
the several schools 
and is 
primarily responsible for 
". . .establish[ing] policies setting forth the conditions of employment of the supporting 
staff."1° The President appoints the deans 
of the eight 
faculties which are responsible for the academic functions 
at Harvard College, Radcliffe College 
and the ten graduate schools of the University. 
The deans 
are responsible directly to the President 
in academic matters, but deal 
generally with the four vice-presidents regarding matters 
within the scope of their respective delegated responsibili- 
ties." Over ninety percent 
of the employees in the unit sought 
by Petitioner have 
work stations in the three schools 
in the Medical Area, or 
in facilities geographically proximate to 
The "Corporation" consists of the President, Treasurer and five fellows, 
with authority conferred 
by the 
original charter and confirmed, 
with various modifications not significant herein, 
by the Constitution of 
the Common- wealth of Massachusetts in 1780 and several statutes enacted 
by the General Court, from 
time to time. '0 Revised University Statute 
No. 3. 1' Statute No. 6 states in part: ". . .Each Dean 
is the chief executive 
oflicer in the Faculty. College. 
or SckwI; is rrrynsi5!: Cz: :!I: 3:opc; preparation and conduct 
of its business and makes 
an annual report to the Resident."  THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE 595 it. The 
Medical School consists 
of five buildings with overa half-million square feet of space devoted to teaching 
and research. The School of Medicine, the three buildings 
of the School of 
Public Health and 
the Francis A. Countway Library of 
Medicine are 
all located within the same block 
as the Medical School, 
and Vanderbilt Hall, 
the student dormitory, is across 
the street. Immediately 
adjacent to Harvard's Medical 
complex lie several affiliated 
teaching hospitals, including Beth Israel, Boston Hospital for Women, The Children's Hospital Medical C,enter, Peter Bent Brigham Hospital and the New England Deaconess Hospital. . There are nineteen 
(19) hospitals associated 
or affiliated with the Medical School. 
0i' these, seven (7) privately endowed hospitals participate 
as members in a corporation known as Harvard 
Medical Center, the 
purpose of which 
is ". . .to improve and advance the 
knowledge, practice and teaching of medicine; ta assist in the advancement of medical research 
and investigation and the 
improvement of 
medical teaching 
facilities." The Dean 
of the Faculty of Medicine and a representative 
of each of the participating institutions make 
up the Center's Board 
of Trustees. 
However, unlike some faculty unit 
cases12 there is no evidence in this record 
indicating that 
this body plays any 
role in establishing or implementing any 
policy regarding wages, hours or 
working conditions of the salaried 
supporting staff sought 
by Petitioner herein. Authority for the resolution of questions involving 
remuneration or other 
working conditions of two or more employees has been delegated 
by the President and the 
"Corporation" to the 
Personnel Office,l3 located in Cambridge, comprised 
of five 
divisions; Staffing, Personnel Service, Benefits, 
Employee Relations and Career and 
Organizational Development, which services the entire University. Located 
in the Medic# School Administration building is the Medical Area Personnel 
Office (MAPO), the 
only branch of the central 
Personnel Office, under the direction of a 
manager with a staff of six. For many years the central Personnel Office administered uniform policies 
applicable to salaried and 
wage earning employees (S 
& W). However, as 
hourly rated employees became totally 
organized, in units previously described, there 
evolved a basic program of uniform personnel 
policies, standards, procedures, classifications 
and salaries applicable to 
all non-exempt salaried supporting staff. 
This basic 
program has been compiled 
and promulgated to all departments with responsibility for personnel actions affecting employ- 
ees in the 
salaried clerical and technical (including-service) 
classifications and 
is embodied in the Salaried PersonneI l2 See: Universrfy ofMiami, 213 NLRB 634; Trusrees ofBarton ~niversi~, I -RC-13,564. . - l3 By vote of the Resident and Fellows of Harvard College, &led October 19. 1942: Manual. Strict adherence 
to the uniform application of the provisions, policies 
and guidelines contained in the Ma~ual has been mandated by the President with the approval of 
the Deans of the several faculties." Any exceptions to the application of salary 
guidelines must be requested and justified by the hiring authority 
and- approved by the central Personnel 0ffice.15 MAPO does not have 
the authority to grant 
such exceptions 
and relatively few examples of exceptions were demonstrated on the record. A detailed comparison of average salaries in the nine salary 
grades involving 45 classifkitions of supporting staff common to 789 employees in the Medical Area and 2,705 employees in 
other parts 
of the University 
reveals that in 16 classifications, the average 
is slightly higher in the Medical 
Area, in 20 it is 
slightly higher in the rest 
of the University and in 9 cases the 
figure was the same." - . . Not only 
in the Medical Area, 
but throughout the University, hiring 
of personnel is done by 
the department head, or principal investigator, in externally funded 
projects. However, in compliance with its Afflnnative Action Program, all vacancies must 
be listed with the central personnel office and 
MAP0 and must be posted for a minimum of five days 
before an applicant 
can be hired. If any special circumstance arises 
requiring'an exception to this polic , approval must 
be obtained from the Director 
of Personnel: Posting of job vacancies is done on 
bulletin boardc particularly in the central 
Personnel Office and at the MAPO branch and in 
some cases advertisements are placed in botli the University newspapb and the 
Medical Area paper. 
The record reveals severiil examples of independent placing of advertisements of vacancies, but also indEates that such deviations from 
policy have been called to the hiiing authority's attention and corrected. 
If a. vacan+ exists in the Medical 
Area, applicants are referred to the MAPO branch office which processes the nkcessaq fom and transhits them to the central 
Personnel Off!& wh* personnel files are maintained 
on al1 employees, although MAPO maintains duplicate 
files on personnel @ the Medical 
Xea! The central 
Personnel Office, also processes transfers of personnel. During a recent two and a half year 
period, of 249 transfers Universitywide, 21 were into the Medical 
Area, 28 were out. of the 
Medical Area, and 16 were intradepartmbtal within the Medical Area As the-Person- nel Office 
does not 
maintain records 
of temporary transfers, there is 
no evidence on the record 
of this class of *' - -. personnel status change. The assignment of 
job classifi(a$ond &ordipg to skills, duties and responsibilities ii in the province of the 
central "Voted that whenever any 
question mvolving remuneration'or other working conditions of two or more employees occurs 
in any department 
of the University, notrce thereof shall immediately 
be given to the Office of Personnel Relations together w~th a statement 
of the matters 
at issue and 
the recommended solution, rf any. The Personnel Office will 
at once 
confer with 
the Department Head and endeavor to arrive at a solution which will 
be consrstent with general University poliv It is the .-::a: thzt Depdrtm ,... i;c& partlupatr In the negotiations with their employees, but it 1s essential that the 
negotiations be controlled by the Personnel Office 
Subject to the authority of the 
President and Fellowsf . 14 Memorandum from Resident Bok to'thc Deans, November 8, 1971. 15 Because of some competition fiom nearby hospitals during 
fiscal 1924, the Medical Area was granted some flexibility 
in its salary guidelines to achieve comparability. was 
done after approval 
by the Financial Vim Residenf central personnel and with the concurrence of Deans of other faculties. Since 
the end of fiscal 1974, however, the gjidelina for salaried supporting staff have been stabilized 
so that they 
are again comparable. '6 Petitioner has emphasized the laboratory-research nature of the unit it seeks. However, 
of ten classifications directly involved in this 
type of work, there are 
392 in the Medical Area and 485 in the 
rest of the University. In six 
of these chs~fications, he aver Area average is lower 
by $8 and $10 $7 per month. 
 596 DECISIONS OF 
NATIONAL LABOR RELAnONS BOARD Personnel Office, although some reclassifications have 
been effected through 
MAPO, with 
final approval granted 
by the central 
office. On occasion, it appears that certain 
liberties have been taken 
by hiring authorities to 
reclassify a person who merited a salary increase but 
was at the maximum in the existing classification. The University Benefits Committee,l7 composed of the Administrative Vice-president, Secretary to 
the Corpora- tion, Director 
of Personnel, and the Deans 
of the Faculties of Medicine, 
Business, Law, and Arts and 
Sciences, among others, is responsible for the development 
and implementa- tion of retirement plans, insurance plans, and similar 
formal benefits plans, with routine day-to-day administra- 
tion of such 
plans delegated 
to the Personnel Office. 
AU clerical and technical (including 
service) employees 
enjoy or have optional access 
to common benefits, including among others, 
life, medical and disability insurance, a 
retirement plan, vacations, holidays, 
sick pay and leaves of absence for death 
in the family, jury and military duty and 
voting. The standard 
workweek for all 
employees in this 
group is 35 hours based on a 7 hour, S day 
week, although the record indicates a 
few individual instances 
of flexibility 
in reporting and departure times. All salaried 
supporting staff are included on a single payroll, receive 
Harvard paychecks, and carry the same format identification card 
issued by the Office of 
Fiscal Services. Personnel requisi- 
tion, payroll authorization 
and change of status forms are 
standard throughout the University, 
except that in addition to "Harvard University Personnel 
Office," forms used by MAPO carry the designation "Medical 
Area." When new employees are hired in the Medical Area, 
they are given an orientation program 
by personnel from 
MAPO, and some 
Medical Area employees voluntarily attend academic seminars 
given in the Medical 
Area involving topics related 
to their areas 
of endeavor. However, the central Personnel 
Ofice does conduct 
courses in Career Development, Clerical 
Skills, Basic Education, Supervisory Training 
and others, presented 
by staff members from the central Personnel 
Oftice and held, for convenience. in addition to 
the Personnel Trainine Center at 
~ambnd~e, at the 
Business and Law ~chool< School of Education, Radcliffe, University Health Services, and in the Medical 
Area. In a recent period, 
1,026 employees participated in one or another course, of whom 
170 were 
employees from the Medical 
Area. The central Personnel 
Ofice has an Employee Relations Division which is responsible, among other matters, for the 
handling of infonnai grievances. ~~re~resentative of that Division testified 
that althoueh she has 
no countemart 
in MAPO some minor matters 
ire handled by  MAP^ staff, such as advising a supervisor on 
how to word a warning 
letter. However, usually 
MAPO personnel refer mformal grievance matters 
to the Employee Relations Division in 
accordance with instructions 
given at staff conferences. During the past year, 
this representative (one of 
four in that Division) spent about fifteen percent 
of her time 
on '7 Estabhshed by vote 
of the President and Fellows, May 
5, 1969. l8 Section 12. l9 Med~cal Area Personnel Advisory Committee, 
the Joint Committee 
on the Status 
of Pizz:n, The :Jar.::? ?ieZ;-:! Schx~! Ccrnrdree sn Governance. and The 
Commission of Inquiry. 20 The Harvard Medical Area-Newsletter/Focus, July 2, 1974. problems involving Medical Area supporting staff, com- 
pared with ten percent for the 
School of 
Education and fifteen percent for the 
Business School. During the same 
period, she handled 
19 informal grievances in the 
Medical Area and actually went to MAPO on the 
average of two or three times a month. Comparatively, she handled 
some 15 or 20 grievances at the Business School, 
15 at the 
School of Education, 15 to 20 in University Health 
Services, two 
each in the Schools of 
Law and Divinity, and 460 in Arts and Sciences (the largest of the facilities). Although a 
Division representative does not have authority 
to order a supervi- 
sor to take back a discharged employee, 
employees have 
been returned to their jobs through persuasion, 
or an extension of time has been negotiated until 
the employee finds another position 
or a transfer can 
be effected. In the event the Division representative is unable to satisfactorily resolve the informal grievance, there 
is a formal procedure set forth in the Salaried Personnel 
Manual18 providing for 
formal review of employment problems 
at the level of the Dean or department head 
with the Director 
of Personnel. 
This same 
Division handles discrimination 
cases in comection with state and federal agency complaints, 
whereas MAPO is not involved in those processes. There have been, 
in recent years, certain committees 
established in and for the Medical 
Area,l9 each charged 
with the general purpose 
of investigating various faculty 
and staff employment problems 
or areas of concern and the effects of existing policies. 
Due to the efforts 
of these 
committees, favorable action 
was taken to implement a 
program of courses for credit, with 
tuition remission in the Medical Area, similar to the 
experimental program estab- 
lished by the Faculty of Arts and Sciences for its 
employees, and permission for Medical Area 
employees to participate in Employee 
Appreciation Day 
was obtained. However, the purposes 
of these committees are, 
variously, to consider, focus on, review, gather information 
and compile data on problems 
and concerns of faculty and staff and to 
make recommendations to the Deans and "to work cooperatively with the University Director 
of Person- 
nel. . .who is 
responsible for making certain that 
all University personnel policies 
are administered centrally 
and on a 
uniform basis."" They are not part 
of the grievance structure. 
In a memorandum21 
issued by 
the University Committee 
on Governance, a series 
of questions was posed, "in the hope that it will stimulate wide-spread discussion" (with 
a disclaimer of official 
sanction in the frontispiece). F'rimari- ly directed in content at the continuing 
fiscal problem of raising and expending money, 
it acknowledges the exis- tence of a principle that each 
"unit"22 should finance 
itself. This principle has found 
cliche expression as "Every tub on its own bottom" (ETOB). Harvard is also characterized 
in this memorandum as ". . .a confederation of semi-inde- pendent baronies, 
squirearchies, and small farms." In a more 
official documenf23 the statement is made: 
2' "Harvard and Money A Memorandum 
on Issues and Choices," November 1970. " For accounting purposes, Haward operates with individual budgets 
:or 95 adrmn~s*r;ltive "umu" (iccidi~~g xirwis). 23 Fmanc~al Report to the Board 
ofOveneen of Harvard College, 1973- 1974, p. 9.  THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE 597 The University is a decentralized organization consist- 
ing of approximately 45 funded departments, each 
of which is responsible for raising 
and administering substantially all of its 
funds; and, therefore, the 
University operates under the principle 
that such funds are restricted 
to use by that department. The President and Fellows of 
Harvard College (Corporation), a governing board of 
the University, has responsibility 
for approval of departmental budgets and other significant financial transactions 
at the department level. The University classifies funds as 
follows: Restricted: available only to 
specific departments, wheth- er externally (donor), restricted as to 
use within a department, or available for general purposes within 
that department. Unrestricted: controlled by the Corporation and available for any 
University purpose, including 
the funding of the activities of the University 
Department (central adminis- 
tration). Unrestricted-designated: available to specific departments by vote of the Corporation and not available for other 
purposes without the approval of 
the Corporation. Tradi- tionally, alumni of specific schools within 
the University make gifts of capital with use 
of income restricted to their 
specific schools. Patrons donate 
substantial sums 
to endow a chair in teaching in 
a specified field, or for 
research in a 
specific discipline, 
or for a myriad of other specific 
uses. There are 
some 3,000 separate funds 
with restrictions. These types of 
gifts fall generally 
into the Restricted class. Some gifts, however, 
although restricted 
to use in a certain school, are unfettered and available for 
use as current income. Some gifts are also 
unrgstricted to the University, 
but the use of which 
is designated to a particular school 
or department by the Corporation. These 
are the Unrestricted- designated funds. Approximately a fourth of 
operating income comes from 
government contracts and grants, most of which are specifically restricted as to 
use and require approval 
of the Corporation both as to acceptance 
and as to 
use, through the Office of Contracts and Grants. It is obvious that with assets of one and a 
half billion dollars and annual operating expenses 
of approximately $230 million, accounting procedures 
are complex. How- 
ever, almost 
all capital funds, from whatever source, 
are held by s subsidiary of 
Harvard-Harvard Management Company, 1nc.-for purposes of central investment. Each 
school or 
department with funds so 
held is credited with a proportionate number of units upon the basis 
of which it is 
credited with shares in the overall income. This operation 
is similar to the mutual fund concept. 
Of course, the 
restrictive use of such funds 
is identified and controlled. 
Although many 
gifts are restricted in 
use, in recent years 
Harvard has required certain limitations on restrictions, 
in the absence 
of compliance with which, it will not allow the 
gift to 
be accepted. 
For example, during fiscal 1974 these three schools had 
combined operalrq ~lxonles in excess of 57 miilion aoiiars, wlik over 35-&lEon coming f~om contracts and grants. whereas the Faculty 
of Arts 
and Income units, identified according 
to restrictions on use? are credited to each school 
or department. However, 
in order to avail themselves of those funds, each such budget 
unit must submit 
its budget and have it approved 
by the Corporation. Through this 
process, the Deans of the faculties and department heads are made aware in the fall 
preceding the next 
fiscal year, 
in writing, of the approxi- 
mate amount of money anticipated to be available 
to their use. Based on these estimates 
and guidelines, each unit 
submits its budget for discussion 
and approval. The 
Financial Vice-president 
and the Corporation can, 
and have limited certain major operational items, such 
as tuition levels I'ees for housing 
and food and faculty salary 
increases Li the Medical 
School, a reduction in the 
numbers of students, faculty 
and staff in the School of 
Education. In regard to capital improvements, 
a major project in the Medical Area 
was rejected by the Corpora- 
tion for a year, until arrangements had been made 
for financial support 
of operating and maintenance costs. 
Therefore, there 
is central budgetary control, 
with some decentralized operational independence, 
or at 
least flexibil- ity within established guidelines. This operational 
flexibili- ty allows the 
Dean or 
department head to hire 
a few more or a few less personnel than it had anticipated. but 
no Dean has authority to change or depart from the existing salary program or benefit programs or 
job classifications as 
directed in the Salaried Personnel Manual. 
The three Medical Area 
schools are dependent upon so- 
called "soft money" 
from government contracts 
and grants to a greater degree 
than most other 
faculties.24 Although the presence or absence of such funds may expand 
or limit the number 
of personnel hired 
and facilities utilized, the 
record indicates 
that the 
availability of such funds 
has remained relatively stable in recent years, and that personnel who are paid totally 
or partially with such funds 
are not treated differently, 
with regard to salaries or 
fringe benefits, from personnel paid 
with funds from other 
sources. AU accounting, auditing 
and fmancial planning are centrally managed through the 
Office of the Financial 
Vice President, who spends approximately 
30 percent of his time on matters concerning the schools 
and facilities in the Medical Area. The Ofice of Fiscal Services is responsible for the processing of all 
University payrolls, billing, 
and collections; and although any losses incurred are reflectec! in the accounts of each school 
or department, this 
office also handles accounts receivable. 
The Department of 
Buildings and Grounds 
maintains, improves, 
and repairs all physical plants throughout the University and also 
provides custodial 
services. Maintenance of 
utilities, housekeeping, food service, 
watchmen and police, 
and landscaping are all provided through central 
offices throughout the University. Although all schools 
in the Medical Area, as 
well as other schools and departments, dc some purchasing 
on their own, 
a high percentage is 
conducted through the central Purchasing 
Department. Health Services are provided on 
a Universitywide basis; although for convenience, 
in addition to the centrai 
Sciences, with an opera tin^ income of 77 million. received 
over I7 million ir "soft money." 
 598 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD infirmary in Cambridge, there are satellite clinics in the Medical Area, 
at the Business School 
and at 
the Law 
School. Of the approximately 
1,082 employees in 70 job classifi- cations charged 
to the Medical 
Area schools, 
1057 OCCUPY the same 
job classifications as 
2397 employees charged to other schools and departments of the University. Although the relative proportions 
of employees in the 
major divisions25 differs in the Medical Area from 
the mixture in 
the rest of the University, the record comparison of those 
job classifications which were examined 
does not indicate a significant degree 
of distinction in job skills or functions. Further, there are disproportionate concentrations in the 
major divisions among 
the schools and departments within the Medical Area 
itself. Although there 
are extensive laboratory 
and other research facilities 
in the Medical 
Area schools~ and associated facilities, there are also many large 
facilities in the Cambridge area devoted 
to research and related teaching.?' Among techniques 
and procedures common 
to those job classifications more directly 
involved in laborato- 
ry work are: fractionation, 
gas chromatography, electro- 
phoresis, electron 
microscopy, cell culturing, biological assays, radio-irnmuno assays and surgical procedures on animals. Among 
items of 
equipment commonly 
used in Cambridge, the Medical Area and affiliated facilities are: 
spectrophotometers, electron 
microscopes, isotope coun- 
ters, surgical equipment, 
glassware, chromatographs and dessicators. These same areas have common hazards also, 
such as the dangers from broken 
glassware, animal bites, exposure to radioactive materials 
and chemical fumes. Precautions to control the effects 
of such 
hazards have 
been developed through a safety 
committee with Universi- tywide representation. However, the Medical Area 
has a manual, produced by 
Medical Area personnel, covering specfic safety rules which has not yet been formally promulgated in other areas, although many 
of the same 
safety measures 
are followed in corresponding non-Medi- 
cal Area laboratories. Secretaries in both the Medical Area 
and elsewhere perform the usual secretarial functions, working 
at desks, typing manuscripts, correspondence, 
grant and contract 
applications, taking dictation 
and ordering supplies. Some emphasis was placed 
on distinguishing Medical Area secretaries from others because they 
used interchangeable fonts on their typewriters 
with Greek and other scientific 
symbols. However, 
secretaries in Cambridge, connected 
wlth the several laboratory facilities 
there, use similar typewriters. Although Medical 
Area secretaries have occasion to refer to medical dictionaries, some 
in Cam- bridge also 
refer to medical dictionaries as well as specialized dictionaries in 
other disciplines. And although 
some secretaries 
work in laboratory areas 
in the Medical 
Area, they have counterparts 
in the Cambridge area, 
and the record indicates that their contact 
with actual laborato- 25 The Medical Area mixture 
is 40 percent technical, 46 percent clerical 
and 14 percent service, whereas the rest 
of the University is 8 percent technical, 5 
percent service and 87 percent clerical. 26 The five buildings of the Medical School alone 
contain over 
a half- million square ieet or space devoted to 
teaCning ana research. 27 In Cambridge, the Biological Laboratories are conlained in a six-floor 
building with 150,000 square 
feet of research space. The Chemical 
ry procedures is minimal. Of course, there 
are many secretaries in the medical Area and in Cambridge who are not connected 
with laboratory work. Countway Library is among the largest libraries serving 
medical schools 
in the country, 
with 425,000 volumes and 5,000 periodicals. It maintains two branches in separate 
buildings of the 
Medical Area and another branch 
at the Massachusetts Eye and Ear Infinnary in downtown 
Boston. It is a component part of a system of 
forty-three units in the Faculty of 
Arts and Sciences and thirteen specialized libraries maintained by other 
faculties. There is a messenger service 
operating daily 
among the members 
of the system. Although 
devoted primarily 
to the discipline of Medicine, Countway is not unlike other 
specialized libraries, such 
as those maintained in the Schools of 
Business and the Department 
of Zoology and the 
Biologi- cal Laboratories 
in Cambridge. The basic functions 
performed by Library Assistants 
at Countway, such 
as maintaining serial record files, indexing, cataloguing, shelving and acquiring, are all duplicated at other libraries in the 
system. Although the 
systems of 
cataloguing and 
indexing vary in some detail; some using 
wmbinations of letters and number, others 
using wmbinations of numbers and letters, and although each 
specialized library wncen- trates on acquiring works in its area 
of discipline, the basic functions performed at Countway are similar to those performed throughout the 
system. There is a certain time period required for 
a new library assistant 
to become familiar with the jargon 
and terminology used in any specialized library; this does not make 
Countway unique. Laboratory aides 
and assistants perform 
housekeeping chores, such 
as cleaning glassware used in all laboratories, and participate to some extent 
in simple laboratory experiments. Although 
there are more Animal Quarters Supervisors and Technicians in the 
Medical Area than elsewhere in the 
University, their 
functions are similar. Based upon the 
relatively limited evidence in the 
record concerning the functions of other job classifications, such as stafi assistants, data entry clerks, electronic technicians, 
photographers, keypunch 
operators, staff and' fmancial assistants and stockroom clerks, there does not appear to be any significant difference in their duties 
and f;&tions, regardless of their locations. 
The Medical Area is located 
in the Roxbury section 
of Boston, approximately three 
miles from the 
University's sprawling main campus across the 
Charles River in Cambridge. Its Business School and athletic facilities 
are in the AUston section of Boston, also approximately three 
miles from the Medical Area. Petitioner, 
however, includes in the unit it 
seeks some 68 employees at the New 
England Regional Primate Research 
Center and Animal Research Center at Southboro, approximately 
22 miles from the Medical Center. It also seeks to include employees in facilities in other sections 
of Boston, 
some two 
or three miles from the 
Medical Center and some in 
facilities Laboratories occupy six buildings, and research 
1s also conducted at the 
Museum of Comparative Zoology, the Division of Engineering and Applied 
Phys~cs, the Center for Behav~oral Sc~ences and in the Departments of .hthropolog~, Astronomy. Geological Sciences, Phys~cs and Psvchology, which Harvard would include and 
at Animal Research 
Center and New England Regional 
Rimate Center (at Southboro, 
22 miles from the Medical 
Area). which Petitioner would 
include.  THE PRESIDENT AND FELLOWS OF HARVARD COLLEGE 599 located in Cambridge, also approximately 
three miles away, while seeking 
to exclude certain 
employees charged to Medical Area 
school payrolls 
who work in hospitals and other affiliated facilities 
which are located quite 
near the Medical Area. As indicated herein above,Zs the parties 
seek a unit determination. The result reached below is founded upon an application of the principles enunciated by 
the Board in cases involving 
colleges and universities. Thus, in Cornell University, et 
al, 183 NLRB 329,336, the Board established 
the following factors as ". . .reliable guides 
to organization 
in the 
educational context. 
. .": In determining whether 
a particular group 
of employ- 
ees constitutes an appropriate unit for 
bargaining where an employer operates a number of faciliti es, the Board considers such factors 
as prior bargaining history, 
centralization of management particularly in 
regard to labor relations, extent of employee interchange, 
degree of interdependence or autonomy of the plants, 
differ- ences or similarities in skills and functions of the employees, and geographical location of the facilities in relation to each other. 
Since Cornell, ibid, the Board has found less than an overall unit 
appropriate in several 
cases involving 
units of faculty members, such 
as law schools; 
Fordham University, 193 NLRB 134; Syracuse University, 
204 NLRB 641; The Catholic University 
of America, 20 1 NLRB 929; University of Sun Francisco, 207 NLRB 12; and University of Miami, 213 NLRB 634; and medical schools, 
Miami (supra) 
and Trustees of Boston University, 1-RC-13,564, on which Petitioner relies. However, the cases in 
which separate faculty units 
have been found are based upon such factors 
as dual-professionalism, diversity 
in salaries, differences in 
time required 
to attain tenure, dmerences in concentra- tions of higher academic rank; independent accreditation 
of the school, different academic calendar, absence 
of integrated curriculum 
and intervening governing structure, none of which are present herein. These cases are therefore found to be inapposite because of 
their factual 
distinctions from the instant case. There have been several cases involving 
the exclusion of non-faculty employees of medical complexes 
operated by universities involving 
the operation 
of hospitals, 
such as Duke University, 
194 N L R B 
236; Loyola University Medical 
Center, 194 NLRB 234; and Georgetown University, 
200 NLRB 215. However, these 
and similar unit 
determina- tions were based, at the time they were rendered, 
upon an absence of jurisdiction over non-profit hospitals prior to August 25, 1974, 
the effective date of the health care amendments to the Act. Since that time, the 
Board has 
afforded such excluded employees 
the opportunity 
to determine whether they wish 
to be accreted 
to an 
existing unit or to remain unrepresented, 
Duke University, 
217 NLRB 799, on the basis that had there been no jurisdic- tional infirmity in 
prior determinations, 
the unit 
would have been held 
to have been campuswide. 2s See fn. 3a. 
z9 See page 
5, supra. In the instant case, Harvard does 
not operate its own 
hospital or complex, nor does it have an intervening administrative body, 
or separate vice-president for health 
affairs, nor does it receive income for rendering health 
care services, as was characteristic of Miami and Trustees of 
Boston University (supra). 
It is concluded that the facts 
herein more closely approximate those found in CorneN Universiy, ef al., 183 NLRB 329, and Tulane Universify, 195 NLRB 329. Utilizing the factors 
on which the Board rendered 
its unit determination in these 
two cases, the record reveals the 
following: Prior bargaining 
histov: No collective bargaining has 
been engaged in 
on behalf of the employees in 
the requested unit. However, as to other non-faculty employees of Harvard, bargaining has been conducted, with the exception of craft units, on a Universitpide basis. As stated,Zg this factor is not controlling in unit 
determina- tions, although due consideration has been given 
to it herein. As to centralization of managemenf, particularly with 
regard to labor relations 
and the degree of interdependence of the 
administrative units: in this case, 
the two schools of medicine and dentistry are administered as a single budget 
unit under the Faculty of Medicine, and the School 
of Public Health has 
its own faculty and budget. Although each faculty 
is academically autonomous and responsive through its Dean directly to the President, it is 
clear that 
in operational matters, including labor relations, there is no similar autonomous character vested in the Deans 
of Faculties or other administrative units who report through the several vice-presidents in 
operational matters. Thus, 
funding, budgeting, 
accounting, payroll, maintenance, dining facilities, utilities, 
protective and custodial services are all furnished 
and controlled by central management, 
through the staffs of the separate vice-presidents. Although there is one branch 
personnel ofice in the Medical Area (MAPO), 
its functions are those of a satellite 
of the central 
Personnel Office, as in Yale University, 184 NLRB 860, where 
there were three such branches. 
All personnel policy for salaried support staff is centrally 
devised and centrally administered. As indicated by 
the Salaried Personnel 
Manual, all employees in both the unit 
sought by Petitioner and that which Harvard contends is appropriate share the same 
salary schedule, identical 
job classifications and the same benefits or options. Such 
policies, benefits and procedures are not only mandated 
to be universally applied, but there is no evidence that the mandate had 
been violated 
in any significant respect.30 Considered particularly 
significant is the Universitywide operation of grievance 
handling, which the record reveals is performed according to 
universal procedures and with the personal participation of the employee relations specialists 
from the central Personnel Office, at stages where grievanc- 
es cannot be 
resolved at the departmental level. 30 The record reveals that whenever deviations 
from the mandated policy 
occurred, the oflenders were required to conform to 
the universal policy.  600 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
It is concluded that the existence 
of this procedure, as heretofore described more 
particularly,3* coupled with the absence of high level grievance disposition 
authority in MAPO, reveals a lack 
of labor relations autonomy in the 
Medical Area. It is recognized 
that actual hiring 
is done in the 
Medid Area by 
dGartment heads and p&cipal investigators, but this is true 
of all schools 
and departments throughout the 
University and is performed wiihin the guide16es of the Personnel Manual. Thus, although the actual hiring 
is done by department heads 
and principal investigators 
employed in the 
two budgeting units 
which comprise the Medical 
Area, it 
is equally true that such 
localized hiring procedures 
are performed among the 
University's other budgeting 
units, of 
which there are no less than 40. In some instances, 
hiring authority is vested 
in an individual faculty member 
operating under 
a grant. Despite 
this, all such hiring 
is performed according to 
the Personnel Manual, applicable 
Universitywide. Thus, it is clear that the hiring practices in 
the bargaining unit requested herein 
are the same 
in all schools and departments throughout 
the University. These 
employment practices 
also existed in Cornell University, et at, 183 NLRB 329, and in 
Tulane University, 
195 NLRB 329; but the Board did 
not fragment the bargaining units 
where other elements of autonomy were not present. 
As to the factor 
of d~rerences or similarities 
in skills and functions of the employees involved, although only 
a handful of the 70 job classifications common to the units 
contended to 
be appropriate were litigated, it 
is nonetheless clear that, as detailed hereinabove, the job functions 
of the disputed employees are substantially similar 
to those performed by other 
Harvard employees holding parallel jobs elsewhere throughout the 
University. It is recognized 3' See 595-596, supra that the 
specific research conducted in the Medical 
Area may be more immediately medically oriented, but, 
at the same time, it 
is equally clear that this 
situation is not unique to that area, 
nor do the skills, procedures, techniques, exposure 
to hazards, or use of 
equipment constitute a diversity of operational functions from 
employees scattered throughout the University 
who are similarly classified. This situation 
was present in Yale University, 184 NLRB 860, and contributed to the Board's 
holding that the Medical Area departmental unit was 
inappropriate. Again, the geographic proximity 
of the Medical Area, and the areas included 
in the Petitioner's proposed unit 
to the University proper, does not support the appropriate- 
ness of a 
segmented unit. Finally, the absence 
of substan- tial interchange 
of employees was 
prominently discussed in Cornell Universiv, et al, 183 NLRB 329, 336, 
where it was found that because 
of the presence 
of "countervailing considerations" which are found 
to exist herein, 
the separate unit 
was inappropriate. Based upon the above 
and the record 
as a whole, it is 
found, pursuant to the Board's precedent established for 
colleges and universities, that the employees in the 
proposed unit sought by Petitioner 
herein, or in its 
alternate unit, do not share a suficiently special communi- ty of interests which would 
justify creating a separate unit for them. As the Petitioner does 
not seek representation in the unit 
which Harvard contends to be appropriate., and as there exists the possibility 
that an appropriate unit somewhat 
less than Harvard's overall unit might be determined on a 
full record, no fmding is made as to what, if any, alternate unit 
would be appropsate. 